t c memo united_states tax_court robert j and anne l wilson petitioners v commissioner of internal revenue respondent docket nos filed date rex l sturm for petitioners michal cline for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in an addition_to_tax on and penalties on petitioners’ federal_income_tax for taxable years and as follows addition_to_tax penalty year deficiency a a sec sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioners can defer recognition of gain realized on receipt of condemnation proceeds in taxable_year under authority of sec_1033 we hold they may not whether petitioners had unreported interest_income for taxable_year we hold they did whether petitioners are entitled to the capital_loss claimed in taxable_year we hold they are to the extent provided below whether petitioners had unreported dividend income in taxable_year we hold they did whether petitioners are liable for the sec_6651 addition_to_tax because they failed to timely file their income_tax return we hold they are whether petitioners are liable for negligence under sec_6662 for the years in issue we hold they are findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioners robert j and anne l wilson resided in gaithersburg maryland on the dates the pursuant to a stipulation of settled issues the partie sec_1 resolved a number of issues raised by the pleadings we leave it to the parties to include these adjustments in their rule_155_computations all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitions were filed the term petitioner refers to robert j wilson during the years at issue petitioners owned two adjacent parcels of real_property located at desellum avenue and route in gaithersburg maryland desellum property from through the years at issue petitioners used the desellum property as rental property one parcel contained a residential rental unit and the other parcel contained a building housing the dental offices of petitioner on date the maryland state roads commission of the maryland state highway administration the state filed a quick take condemnation petition in the circuit_court for montgomery county maryland circuit_court pursuant to sections through of the transportation article of the annotated code of maryland maryland code the condemnation petition designated for taking big_number square feet of the desellum property in fee simple and big_number square feet of the desellum property in temporary easement the property to be acquired in fee simple consisted of a strip of unimproved land along the entire front of the desellum property approximately feet the strip abutted route and ranged in width from approximately dollar_figure feet to dollar_figure feet the property to be acquired under a temporary easement consisted of a 6-foot wide strip of unimproved land which ran along almost the entire front of the desellum property between the strip being acquired in fee simple and the dessellum property not subject_to the condemnation suit the state needed both the fee simple property and temporary easement property to widen and improve route the state determined that the fair_market_value of the property and rights to be acquired was dollar_figure as of date accordingly on the same day the condemnation petition was filed the state pursuant to transportation section of the maryland code deposited dollar_figure with the circuit_court thereafter petitioner was entitled to withdraw these funds by submitting a written request to the circuit_court pursuant to section of the maryland code after filing the condemnation petition and depositing the dollar_figure with the circuit_court the state pursuant to transportation section of the maryland code was entitled to take possession of the property designated in the petition on date petitioner withdrew the dollar_figure that the state had deposited with the circuit_court in withdrawing these funds petitioner acknowledged that pursuant to section of the maryland code he was entitled to receive the sum without prejudice to any of his rights provided he agreed to pay back the state the difference between the amount withdrawn and the in a quick-take condemnation proceeding the maryland state roads commn generally may take possession of the property before it acquires legal_title to the property md code ann transp secs and see state roads commn v orleans a 2d md final award if the final award was less than the amount withdrawn negotiations to obtain legal_title to the property without a trial were unsuccessful and on date the state adopted a resolution to institute formal condemnation proceedings against petitioner and to prosecute such proceedings to a conclusion the condemnation trial was set for date however sometime prior to the trial petitioner advised the state that the condemnation petition did not correctly identify the total area to be acquired in that it omitted square feet of land more specifically the state had omitted from the description contained in the condemnation petition a 4-foot wide strip of land approximately feet long extending along the front of a portion of the desellum property between route and the property described in the previously filed condemnation petition the state had actually taken possession of this property on date due to the discrepancies between the property actually possessed by the state and the property described in the condemnation petition the trial was postponed the circuit although the state utilized the quick take condemnation procedure to acquire petitioners' property the record demonstrates that there was nothing quick about the condemnation sometime between when the condemnation petition was filed and the parties agreed to place the condemnation case on a stet docket until the construction plans for final phase of the route project were completed in the construction plans for the final phase of the route project were completed and a motion was filed to take the case off the stet docket the case was then reset for trial in court granted the state permission to amend the condemnation petition on date the state adopted an amended resolution authorizing condemnation proceedings against the portion of the desellum property omitted from the condemnation petition on date the state filed an amended condemnation petition the amended petition included the square feet of the desellum property omitted from the original petition in addition on date the state deposited dollar_figure with the clerk of the circuit_court which was the state's estimated fair value for the additional square feet of the desellum property in a letter to petitioner's attorney r edwin brown petitioner's attorney dated date the state through assistant attorney_general frank w wilson aag offered to settle the condemnation case more specifically the state offered dollar_figure for the big_number square feet condemned in fee simple and dollar_figure for the big_number square feet taken in temporary easement or dollar_figure in total in addition the state offered prejudgment_interest of percent for years on the excess of dollar_figure over dollar_figure the latter figure representing the amount deposited in the prejudgment_interest on this excess_amount or dollar_figure amounted to dollar_figure in addition the state offered dollar_figure in additional compromise thus the state's total offer was dollar_figure which the state rounded to an offer of dollar_figure on date in response to the foregoing offer petitioner's attorney made the following counteroffer if you will add the dollar_figure additional compromise ahead of the pre-judgment interest and figure the pre-judgment interest pincite for nine years and two months i will recommend the settlement on condition that this amount of money is on the table on date the aag responded to the foregoing letter as follows i am writing in reply to your letter of date as you know on date we posted in court an additional dollar_figure therefore i believe the additional years of interest pincite per annum would be on dollar_figure as opposed to the larger amount that amount of interest comes to dollar_figure as to the other point you made i am not agreeable to paying interest on the dollar_figure additional compromise that is simply a sweetener to close this case however adding the dollar_figure to the dollar_figure brings us to dollar_figure if that is acceptable to your client i will seek authority from our baltimore office to do a consent inquisition in a further attempt to settle the case without a trial the aag and petitioner's attorney met for a settlement conference on date in connection with the conference the parties completed settlement conference statements in the settlement conference statement completed by the aag the state indicated that it would settle the matter for dollar_figure pre- judgment interest of dollar_figure dollar_figure total in the settlement conference statement completed by petitioner's attorney petitioner's attorney indicated that petitioner would settle the matter for land dollar_figure per square foot prejudgment_interest pincite per annum landscaping dollar_figure see attached waived if settled the parties reached an agreement on date whereby petitioners would receive dollar_figure for the desellum property acquired by the state in a letter to the circuit_court dated date petitioner's attorney indicated that because of tax considerations it was important that prejudgment_interest be included in the court's judgment on date a consent inquisition was signed and sealed by the circuit_court noting that upon the consent of the parties it was necessary for the state to acquire the property described in the amended petition and that the damages sustained by petitioner were in the sum of dollar_figure in a stipulation and waiver entered into by the state and petitioner the parties agreed that the dollar_figure settlement set forth in the consent inquisition included all prejudgment_interest in addition the state and petitioner agreed that effective date petitioner would be entitled to postjudgment interest of percent per annum on the sum of dollar_figure until said sum is paid with the dollar_figure representing the unpaid difference between the dollar_figure and the dollar_figure previously deposited by the state with the circuit_court the aag explained the settlement with petitioner in a letter dated date to edward s harris esq maryland assistant attorney_general chief_counsel in the letter the aag noted that dollar_figure of the dollar_figure settlement had been deposited with the circuit_court leaving the remainder or dollar_figure to be paid he also noted that the dollar_figure accrued postjudgment interest pincite percent per annum from date until actually paid furthermore he noted that the settlement includes all prejudgment_interest finally the aag indicated that the prejudgment_interest included in the settlement was dollar_figure on date the state deposited with the circuit_court dollar_figure in full payment of the agreement entered into on date this amount included the balance of dollar_figure due on the consent inquisition and postjudgment interest of dollar_figure through date however a schedule attached to the letter which included the foregoing deposit indicated that no prejudgment_interest was due and payable on date petitioner petitioned the circuit_court to withdraw the dollar_figure and dollar_figure previously deposited by the state or dollar_figure plus interest thereon on date the clerk of the circuit_court issued a check to petitioner for dollar_figure which included dollar_figure previously deposited by the state and interest of dollar_figure from through the taxable years in issue petitioners did not report on their federal tax returns any of the condemnation proceeds received from the state nor did they report any interest_income received from the state however petitioners now concede that for taxable_year they had unreported postjudgment interest_income from the state in the amount of dollar_figure petitioners never asked the internal_revenue_service irs for an extension of time in which to buy replacement_property pursuant to sec_1033 furthermore petitioners did not prior to date notify the irs that they had bought replacement_property with the condemnation proceeds in petitioners purchased property in bath county virginia bath co property paying dollar_figure for such property in petitioners rented out the bath county property with the agreement that the property would remain on the market and if sold the rental agreement would terminate petitioner called the irs in the spring of and he was referred to sec_1033 after reviewing the code section he concluded that he had acquired replacement_property that complied with sec_1033 in petitioners bought shares of international stock fund from t rowe price stock fund for the total amount of dollar_figure in petitioners received distributions from the stock fund in the amount of dollar_figure petitioners reinvested this amount into the stock fund in petitioners received although the parties stipulated that the postjudgment interest was dollar_figure this appears to be a typographical error as the schedule accompanying the state's deposit listed the postjudgment interest as dollar_figure accordingly we find that the stipulated postjudgment interest_income is dollar_figure distributions from the stock fund in the amount of dollar_figure and reinvested this amount in the stock fund in petitioners received distributions from the stock fund in the amount of dollar_figure petitioners did not report the receipt of the dollar_figure on their income_tax return in petitioners sold the stock fund and received dollar_figure on their tax_return petitioners did not report the sale of the stock fund for taxable_year petitioners received a dollar_figure distribution from a_trust which they did not include in income for taxable_year petitioners requested and were granted an extension to file their individual_income_tax_return until date petitioners jointly filed their individual_income_tax_return on date opinion as a preliminary matter we must resolve which party bears the burden_of_proof with respect to the issues presented generally the taxpayer bears the burden_of_proof rule a 503_us_79 however the commissioner bears the burden_of_proof with respect to inter alia any new_matter rule a 93_tc_500 a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence wayne bolt nut co v commissioner supra pincite 77_tc_881 at trial petitioners asserted that respondent's argument regarding prejudgment_interest presented a new_matter under rule a respondent's prejudgment_interest argument did not require an increase in the deficiency arising from the condemnation proceeds which were characterized as ordinary_income in the notice however respondent's prejudgment_interest argument did require the presentation of different evidence accordingly at trial we shifted the burden_of_proof to respondent on this issue rule a wayne bolt nut co v commissioner supra pincite achiro v commissioner supra pincite- respondent does not dispute this determination on brief in regard to the remaining issues however petitioners bear the burden_of_proof rule a indopco inc v commissioner supra pincite issue involuntary_conversion respondent determined that the dollar_figure paid_by the state to petitioners in tax_year should be included in their income respondent further asserted that a portion of this dollar_figure should be characterized as interest petitioners concede that dollar_figure of the dollar_figure is taxable interest_income but no more furthermore they argue that under the authority of sec_1033 the remaining amount dollar_figure should not be included in their income in tax_year the internal_revenue_code generally takes gains and losses into account only when they are realized by a sale_or_exchange sec_1001 c sec_1_1001-1 income_tax regs when a taxpayer receives money or other_property as consideration for the condemnation of his property there has been an exchange for income_tax purposes see sec_1033 317_us_399 74_tc_1566 gain from the exchange of property is the excess of the amount_realized from the exchange over the property's adjusted_basis while loss is the excess of the adjusted_basis over the amount_realized sec_1001 the amount_realized in an exchange is the sum of any money received plus the fair_market_value of any property other than money received sec_1001 amounts received as interest are not part of the amount_realized from the exchange of property kieselbach v commissioner supra pincite tiefenbrunn v commissioner supra pincite the adjusted_basis of property exchanged is the property's unadjusted_basis eg sec_1012 cost_basis adjusted as provided in sec_1016 eg reduced for depreciation allowable sec_1011 generally gain_or_loss realized on an exchange of property must be recognized sec_1001 an important exception to this general_rule is provided by sec_1033 which allows gain realized from certain involuntary_conversions to be deferred realized gain can be deferred under sec_1033 if nonrecognition treatment is elected qualified_replacement_property is purchased within time limits specified and the cost of the qualified_replacement_property equals or exceeds the amount_realized on the conversion sec_1033 the regulations provide that sec_1033 deferral is deemed to be elected to the extent that a realized gain from an involuntary_conversion is not included in the return for the taxable_year or years in which any of such gain is realized sec_1 a - c income_tax regs if the property condemned is real_property not including stock_in_trade or other_property held primarily for sale held for productive use in a trade_or_business then replacement_property will qualify for nonrecognition if it is either of like_kind or similar_or_related_in_service_or_use to the property converted sec_1033 cf sec_1033 property not described in sec_1033 may only be replaced with property that is similar_or_related_in_service_or_use furthermore if the condemned property falls under the sec_1033 rules the replacement_period is extended from years to years sec_1033 cf sec_1033 finally if the taxpayer purchases replacement_property for an amount less than the amount_realized on the conversion gain must be recognized on this excess_amount pro tanto sec_1033 respondent determined that gain realized on the condemnation of the desellum property did not qualify for nonrecognition under sec_1033 because qualified_replacement_property was not purchased within the statutory replacement_period petitioners assert that the bath co property was qualified_replacement_property that was purchased within the statutory replacement_period respondent concedes that petitioners' desellum property was real_property held for productive use in a trade_or_business accordingly the 3-year replacement_period applies to petitioners sec_1033 to resolve the issue of whether qualified_replacement_property was timely acquired we must determine when the 3-year replacement_period began and ended pursuant to sec_1033 the 3-year replacement_period begins with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier sec_1033 defines disposition_of_the_converted_property to mean inter alia the condemnation of the converted property whether there has been a condemnation for federal tax law purposes depends on the substantive rights arising under state law 31_tc_1168 affd 274_f2d_656 3d cir see 309_us_78 there is no dispute that a portion of the desellum property was involuntarily converted as required by sec_1033 there is a dispute however regarding the date of the conversion petitioners assert that the desellum property described in the original petition and the desellum property described in the amended petition were both condemned on date noting that prior to this date the state had not properly commenced quick take condemnation proceedings against the subject property although the description of the property to be acquired in the original condemnation petition was incorrect we do not think this fact is significant rather we conclude that the property described in the original condemnation petition and the property described in the amended petition were condemned on date because by that date the state had taken possession of both portions of the desellum property it is this dispossession and appropriation of property by the state that maryland law treats as a condemnation state v g l cornell co a 2d md having found that the sec_1033 replacement_period began on date we now must examine when the replacement_period ended the replacement_period end sec_3 years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or subject_to such terms and conditions as my be specified by the secretary sec_1033 in regard to the latter ending date the application_for extension must be filed prior to the expiration of years after the close of the first taxable_year in which any part of the gain from the conversion is realized sec_1_1033_a_-2 income_tax regs petitioners have stipulated that they did not ask the irs for an extension of time in which to buy replacement_property pursuant to sec_1033 accordingly we must determine whether petitioners purchased replacement_property within years after the close of the first taxable_year in which any part of the gain upon the conversion was realized sec_1033 the key to resolving this issue is the date on which gain was realized if at all on the conversion of the petitioners' property on date the state deposited dollar_figure with the circuit_court as compensation to petitioners for condemnation of their property the condemnation actually occurred on date and on date petitioners withdrew the dollar_figure deposit despite withdrawing these funds in petitioners argue that no amount was realized until when the amount of compensation that they were entitled to receive as a result of the condemnation was finally determined we have previously addressed this argument in the context of condemnation deposits and it is well settled that under the claim_of_right_doctrine such amounts are realized to the taxpayer in the year received even though at the time of receipt conditions exist which might require the taxpayer to return all or part of such sums e g 60_tc_694 affd 511_f2d_1162 4th cir r a 57_tc_122 scolari v commissioner tcmemo_1973_166 affd 497_f2d_962 9th cir town park hotel corp v commissioner tcmemo_1970_261 affd 446_f2d_878 6th cir accordingly petitioners realized dollar_figure on the condemnation of their property in sec_1001 whether petitioners had a realized gain in depends upon their adjusted_basis in the property condemned sec_1001 the taxpayer's basis in property is a question of fact and the taxpayer generally has the burden_of_proof on this issue 283_us_223 288_f2d_336 4th cir affg tcmemo_1960_53 here petitioners presented no evidence regarding their basis in the condemned property nor did they offer evidence of the basis of the entire desellum property furthermore they did not address this issue at trial or on brief since there is no proof that petitioners had any basis in the condemned property we must treat the entire amount_realized in as gain realized sec_1001 burnet v houston supra pincite biltmore homes inc v commissioner supra pincite calderazzo v commissioner tcmemo_1975_1 cf 66_tc_695 since petitioners realized a gain upon the conversion of their property in which they did not include on their tax_return they constructively elected to have sec_1033 apply to the gains arising from the condemnation 54_tc_618 affd per curiam 440_f2d_412 4th cir sec_1_1033_a_-2 income_tax regs however to defer this gain under sec_1033 petitioners had to purchase replacement_property within years after the close of their taxable_year sec_1033 petitioners did not comply with this requirement as they did not purchase the alleged qualified_replacement_property until bath co property well after the close of the 3-year replacement_period accordingly we must sustain respondent's determination that no part of the dollar_figure paid_by the state to petitioners in tax_year is entitled to nonrecognition under sec_1033 issue interest_income although we have held that petitioners recognized gain from the condemnation of their property and that this gain cannot be deferred under sec_1033 we still must address respondent's argument that some portion of the dollar_figure represents interest_income with the remainder being gain for the exchange of the condemned property petitioner argues that no portion of the amount_realized should be characterized as interest as discussed above respondent has the burden_of_proof on this issue we note that the parties to the condemnation proceeding reached an agreement on date whereby petitioners would receive dollar_figure for the desellum property condemned by the state the dollar_figure at issue herein represents the excess of the dollar_figure awarded to petitioners over the dollar_figure previously deposited by the state with the circuit_court dollar_figure on date and dollar_figure on date petitioners initially contend that under maryland law prejudgment_interest awarded in a condemnation is not interest but is part of the just compensation to which petitioners were entitled under maryland law respondent does not challenge petitioners' claim that the interest was part of the just compensation to which petitioners were entitled under maryland law see king v state a 2d md instead respondent argues that state law does not control the income_tax consequences of the receipt of interest and that interest received as part of the condemnation_award is properly taxable as ordinary_income not as gain from the sale of property we agree with respondent as it is well settled that interest_paid to compensate the property owner for delay in payment of a condemnation_award is taxable as ordinary_income to the recipient even though it is considered part of just the interest_income conceded by petitioners dollar_figure represents the postjudgment interest accrued on the dollar_figure compensation under state law 317_us_399 74_tc_1566 57_tc_866 fulks v commissioner tcmemo_1989_190 involving maryland quick-take condemnation petitioner next argues that even if prejudgment_interest is taxable as ordinary_income no portion of the dollar_figure included prejudgment_interest to determine whether interest was included in the condemnation settlement we must examine the facts and circumstances of the case 59_tc_107 principally petitioner relies on the fact that a schedule attached to the letter which included the state's final installment of the condemnation_award indicated that no prejudgment_interest was payable we reject this argument as the following facts and circumstances indicate that prejudgment_interest was included in the dollar_figure prejudgment_interest is a required component of just compensation under maryland law see king v state supra pincite in the negotiations preceding the agreed upon condemnation_award prejudgment_interest was included in the proposed settlement amounts with the only issue being the principal_amount upon which it would be computed and the rate of interest to be used on the date the settlement was reached petitioners' counsel specifically asked the circuit_court to include prejudgment_interest in the court's judgment and in a stipulation and waiver entered into by petitioner and the state the parties agreed that settlement included prejudgment_interest based on the foregoing facts and circumstances we find that dollar_figure of the dollar_figure should be treated as interest_income to petitioners issue capital_loss in petitioners sold the stock fund for dollar_figure respondent determined that petitioners had a basis of dollar_figure in the stock fund on brief respondent concedes that petitioners had a basis of dollar_figure in the stock fund representing their original dollar_figure investment plus two dividend reinvestments of dollar_figure and dollar_figure accordingly respondent further concedes that petitioners are entitled to a dollar_figure loss on the sale of the stock fund petitioners argue that their basis should be dollar_figure higher than determined by respondent because they received a dollar_figure distribution from the stock fund in that they reinvested in the stock fund sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however sec_165 limits the scope of this deduction for individuals individuals may take deductions only for losses which are incurred_in_a_trade_or_business losses_incurred in transactions entered into for profit and certain casualty and theft losses sec_165 and the basis for determining the amount of a loss is the adjusted_basis for determining loss on a sale_or_exchange sec_165 sec_1_165-1 income_tax regs generally the adjusted_basis for determining gain_or_loss is the cost of such property sec_1011 and sec_1012 it is generally accepted that an income item cannot be transformed into a capital_asset having a cost_basis until it is first included in income 16_tc_972 gorman v commissioner tcmemo_1986_344 thus when a dividend is received and reinvested the taxpayer's basis will include the amount of the dividend only to the extent that the dividend was included in income see gorman v commissioner supra petitioners did not report the receipt of the dollar_figure distribution from the stock fund on their income_tax return accordingly they cannot claim that this amount was included in their stock fund basis therefore we sustain respondent's determination issue dividend income respondent determined that the dollar_figure distribution petitioners received from a qualified_plan in should be included in petitioners' income petitioners argue that the distribution was rolled over into another qualified_plan we sustain respondent's determination as petitioners have presented no evidence demonstrating that the distribution was properly reinvested rule a issue addition_to_tax for failure to timely file respondent determined an addition_to_tax under sec_6651 for petitioners' failure to timely file their federal_income_tax return such addition is presumed correct and will be upheld unless the taxpayer presents evidence controverting its applicability 78_tc_154 sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect calendar_year individual taxpayers must file their federal_income_tax return by april following the close of the calendar_year sec_6072 in this case respondent concedes that petitioners were granted an extension of time to file their income_tax return until date however petitioners did not file their return until date petitioners presented no evidence to prove that their failure to timely file their tax_return was due to reasonable_cause and not due to willful neglect we therefore hold that petitioners are liable for the addition_to_tax under sec_6651 issue negligence_penalty respondent determined an accuracy-related_penalty for negligence under sec_6662 against petitioners for their and taxable years sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment which is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners have the burden of proving that respondent's determination of the penalty is in error rule a 83_tc_534 affd 847_f2d_887 d c cir at trial and on brief petitioners did not specifically address the issue of negligence therefore we conclude that petitioners failed to carry their burden_of_proof and we sustain respondent's determination of the penalty for negligence for and to reflect the foregoing decisions will be entered under rule
